A. J. WALKER, C. J.
In permitting a witness to state, notwithstanding the defendant’s objection, that Pinkston was insolvent, the court violated a principle announced in Brice & Co. v. Lide, 30 Ala. 647, and committed an error for which we must reverse the judgment.
We do not now perceive that the evidence as to Pinkston’s pecuniary condition in 1839 or 1840, had any relevancy to the case; but, as there may be some aspect in which it had some bearing upon some question of the case, which has escaped our attention, we forbear to decide positively that it is irrelevant.
[2.] One of the objections to the first charge given, is rather a criticism upon, than a controversy of the principle which the judge intended to assert; and it may be obviated upon another trial, by attention to the language used. The other objection is more grave and important. It presents this question: where a married woman was, by a decree under the 4th section of the act of 31st January, 1846, invested with a separate estate in her subsequent earnings and accumulations, and a trustee was appointed, does the legal title to personalty purchased by her with her earnings vest in the trustee, to whom, for her sole and separate use, the conveyance by the seller was made, or in the trustee appointed by the court ? The legal title was in the seller, up to the time of sale; and it passed from him, only by virtue of the conveyance. It could not pass to a different person from the one to whom the conveyance was made. We can not subscribe to the proposition, that the appointment of a trustee of a married woman’s earnings by the chancery court precludes the possibility of the investiture of a different person with the legal title of property purchased with those earnings for her use. If such were the law, we would have the anomalous result, that in all cases of invol*619untary trusts, or trusts m invitum, the party upon whose conscience equity forced the trust, would be deprived of the legal title, and it would be vested in the trustee appointed by the chancery court.
For the error above pointed out, the judgment of the court below is reversed, and the cause remanded; the reversal to take effect as of the 13th day of February, 1860, when the cause was submitted.